DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 13, and 20 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2018/0122904) (“Matsumoto”) in view of Luo et al. (US 2020/0373316) (“Luo”).
With regard to claim 1, figures 24A-24B of Matsumoto discloses a three-dimensional (3D) memory device, comprising: a memory stack (“memory stack structures”, par [0151]) comprising interleaved conductive layers 46 and dielectric layers 132 and having a core array region 100 and a staircase region 300 in a plan view; a first semiconductor layer (“source strap rails 38 comprise a doped semiconductor material”, par [0257]) above (124 above 100 in top to bottom direction in fig. 24B) and overlapping the core array region 100 of the memory stack (300, 100); a supporting structure 124 above (124 above 300 in top to bottom direction in fig. 24B) and overlapping the staircase region 300 of the memory stack (“memory stack structures”, par [0151]), wherein the supporting structure 124 and the first semiconductor layer 38 are coplanar; a second semiconductor layer 112 above (112 above 38 in top to bottom direction in fig. 24B) and in contact with the first semiconductor layer 38 and the supporting structure 124; and a plurality of channel structures 60 each extending vertically through the core array region 100 of the memory stack (“memory stack structures”, par [0151]) and the first semiconductor layer 38 into the second semiconductor layer 112.
Matsumoto does not disclose the supporting structure overlapping the staircase region of the memory stack without overlapping the core array region in a word line direction. 
However, figure 33 of Luo discloses the supporting structure 90 overlapping the staircase region 16 of the memory stack 10 without overlapping the core array region 12 in a word line direction (left to right direction in fig. 33).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first-tier support openings of Matsumoto with the stopping structures as taught in Leo in order to catch the posts of the staircase region and prevent them from over-penetrating into underlying conductive materials.  See par [0075]-[0076] of Luo. 
With regard to claims 2 and 14, figures 24A-24B of Matsumoto discloses part of the supporting structure 124 in contact with the first semiconductor layer 38 comprises a material (“dielectric material portions 124”, par [0293]) other than a material (“source semiconductor layer 112 “, par [0293]) of the first semiconductor layer 112.
	With regard to claims 3 and 15, figures 24A-24B of Matsumoto discloses that the part 115 of the supporting structure (124, 115) comprises silicon oxide (“second dielectric liner 115 can include a doped silicate glass”, par [0162]).
	With regard to claims 4 and 16, figures 24A-24B of Matsumoto discloses a remainder of the supporting structure (124, 115, 116) comprises a polysilicon layer (“polysilicon”, par [0163]) or a silicon nitride layer.
	With regard to claims 6 and 18, figures 24A-24B of Matsumoto discloses a remainder 124 of the supporting structure 124 comprises a same material 124 as the part of the supporting structure 124 in contact with the first semiconductor layer 38.
	With regard to claim 8, figures 24A-24B of Matsumoto discloses that each of the first semiconductor layer 38 and the second semiconductor layer 112 comprises N-type doped silicon (“source strap rails 38 can include a second n-doped semiconductor material”, par [0341]; “source semiconductor layer 112 can include n-doped polysilicon”, par [0153]).
	With regard to claim 9, figures 24A-24B of Matsumoto discloses that the first semiconductor layer 38 comprises N-type doped polysilicon (“n-doped polysilicon”, par [0153], [0340]).
	With regard to claim 10, figures 24A-24B of Matsumoto discloses a source contact 108 above (108 above 38 in direction from top to bottom in fig. 24B) the first semiconductor layer 38 and in contact with the second semiconductor layer 112.
	With regard to claim 11, figures 24A-24B of Matsumoto discloses a third semiconductor layer 116 vertically between the memory stack (“memory stack structures”, par [0151]) and the first semiconductor layer 38 and the supporting structure 124; and a source contact 108 below the first semiconductor layer 38 and in contact with the second 112 or third semiconductor layer.
With regard to claim 13, figures 24A-24B of Matsumoto discloses a three-dimensional (3D) memory device, comprising: a memory stack (“memory stack structures”, par [0151]) comprising interleaved conductive layers 46 and dielectric layers 132 and having a core array region 100 and a staircase region 300 in a plan view; a first semiconductor layer (“source strap rails 38 comprise a doped semiconductor material”, par [0257]) below (124 below 100 in bottom to top direction of fig. 24B) and overlapping the core array region 100 of the memory stack (300, 100); a supporting structure 124 below (124 below 300 in bottom to top direction in fig. 24B) and overlapping the staircase region 300 of the memory stack (“memory stack structures”, par [0151]), wherein the supporting structure 124 and the first semiconductor layer 38 are coplanar; a second semiconductor layer 112 below (112 below 38 in bottom to top direction in fig. 24B) and in contact with the first semiconductor layer 38 and the supporting structure 124; and a plurality of channel structures 60 each extending vertically through the core array region 100 of the memory stack (“memory stack structures”, par [0151]) and the first semiconductor layer 38 into the second semiconductor layer 112.
Matsumoto does not disclose the supporting structure overlapping the staircase region of the memory stack without overlapping the core array region in a word line direction. 
However, figure 33 of Luo discloses the supporting structure 90 overlapping the staircase region 16 of the memory stack 10 without overlapping the core array region 12 in a word line direction (left to right direction in fig. 33).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first-tier support openings of Matsumoto with the stopping structures as taught in Leo in order to catch the posts of the staircase region and prevent them from over-penetrating into underlying conductive materials.  See par [0075]-[0076] of Leo. 


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2018/0122904) (“Matsumoto”), Luo et al. (US 2020/0373316) (“Luo”), and Lu et al. (US 2019/0081069) (“Lu”). 
With regard to claim 12, Matsumoto and Luo do not disclose a contact pad above the second semiconductor layer; and a contact through the second semiconductor layer and in contact with the contact pad.
However, figure 2 of Lu discloses a contact pad 254 above the second semiconductor layer 244; and a contact through 248 the second semiconductor layer 244 and in contact with the contact pad 254.
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory stack of Matsumoto with the BEOL interconnect layer as taught in Lu in order electrically connect to a peripheral device.  See par [0073] of Lu. 
With regard to claim 20, figures 24A-24B of Matsumoto discloses a three-dimensional (3D) memory device, comprising: a second semiconductor structure comprising: a memory stack (“memory stack structures”, par [0151]) comprising interleaved conductive layers 46 and dielectric layers 132 and having a core array region 100 and a staircase region 300 in a plan view; a first semiconductor layer 38 overlapping the core array region 100 of the memory stack (“memory stack structures”, par [0151]); a supporting structure 124 overlapping the staircase region 300 of the memory stack (“memory stack structures”, par [0151]), wherein the supporting structure 124 and the first semiconductor layer 38 are coplanar; a second semiconductor layer 112 in contact with the first semiconductor layer 38 and the supporting structure 124; and a plurality of channel structures 60 each extending vertically through the core array region 100 of the memory stack (“memory stack structures”, par [0151]) and the first semiconductor layer 38 into the second semiconductor layer 112 
Matsumoto does not disclose a first semiconductor structure comprising a peripheral circuit; the supporting structure overlapping the staircase region of the memory stack without overlapping the core array region in a word line direction, memory stack electrically connected to the peripheral circuit; and a bonding interface between the first semiconductor structure and the second semiconductor structure.
However, figure 33 of Luo discloses the supporting structure 90 overlapping the staircase region 16 of the memory stack 10 without overlapping the core array region 12 in a word line direction (left to right direction in fig. 33).
Luo does not disclose a first semiconductor structure comprising a peripheral circuit; memory stack electrically connected to the peripheral circuit; and a bonding interface between the first semiconductor structure and the second semiconductor structure.
However, fig. 2 of Lu discloses a first semiconductor structure 260 comprising a peripheral circuit 260; memory stack 242 electrically connected 214 to the peripheral circuit 260; and a bonding interface 219 between the first semiconductor structure 260 and the second semiconductor structure 262.
Therefore, it would have been obvious to one of ordinary skill in the art to form the first-tier support openings of Matsumoto with the stopping structures as taught in Luo in order to catch the posts of the staircase region and prevent them from over-penetrating into underlying conductive materials.  See par [0075]-[0076] of Luo. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory state of Matsumoto with the peripheral device as taught in Lu in order to provide a 3D memory device with smaller die size, higher device density, and improved performance.  See par [0050] of Lu. 
	
	Allowable Subject Matter
Claims 5, 7, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/1/2022